Citation Nr: 1043321	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as bronchitis and emphysema, to include as due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to January 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  

In July 2009, the Veteran was provided a hearing with regard to 
the issue on appeal before Mark W. Greenstreet, Chief Veterans 
Law Judge, in Lincoln, Nebraska.  In October 2009, the Veteran 
was provided with another hearing before the Board, which was 
conducted by David L. Wight, Veterans Law Judge, by means of 
videoconference.  Chief Veterans Law Judge Greenstreet and 
Veterans Law Judge Wight were designated by the Chairman to 
conduct these hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002), and are included in the panel of judges rendering 
the determination in this case.  Transcripts of the testimony 
provided at each hearing have been associated with the claims 
file.

In September 2010, the Veteran submitted additional evidence 
consisting of a statement and a VA prescription list.  In October 
2010, in an informal hearing presentation, the Veteran's 
representative reported that the Veteran waived his right to have 
the RO readjudicate his claim with the additional evidence.  See 
38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2010, the Board remanded the Veteran's claim for 
entitlement to service connection for a respiratory disorder, 
claimed as bronchitis and emphysema, to include as due to 
asbestos exposure, to the AMC for additional development.  The 
Board instructed the AMC to provide the Veteran with the 
opportunity to identify or submit any relevant private or VA 
medical treatment records and to obtain another VA examination 
addressing the etiology of the Veteran's diagnosed respiratory 
disorders.  The Board specifically directed the AMC to ensure 
that the VA examination provided to the Veteran was conducted by 
a pulmonologist and that x-ray studies, reviewed by a designated 
B-reader radiologist, be performed and reviewed by the 
pulmonologist before rendering an opinion as to whether any of 
the Veteran's lung disorders were incurred in or due to active 
military service, to include exposure to asbestos and/or 
chemicals.

Review of the VA examination reports obtained by the AMC does not 
reflect compliance with the Board's April 2010 remand directives.  
On May 6, 2010, the Veteran underwent a VA examination which was 
conducted by D.F., PA-C.  As D.F. is a physician's assistant, the 
May 2010 VA examination was not conducted by a pulmonologist.  
Although a May 6, 2010 addendum to the May 6, 2010 VA 
examination, authored by N.D., M.D., states "seen examined and 
concur with the note by [D.F.]" and opines that the Veteran's 
computed tomography (CT) scan, pulmonary function tests (PFT's) 
and "records" were reviewed and were the basis for Dr. N.D.'s 
opinion that the Veteran "has COPD-GOLD Stage 2 disease- that 
can be attributed to smoking at the age of 17 years when he 
joined the service," the May 6, 2010 addendum does not identify 
Dr. N.D. as a pulmonologist.  Dr. N.D. was identified only as a 
staff physician.  Moreover, the examination report does not 
reflect that the Veteran's entire claims file was reviewed in 
preparing the opinion and does not provide an opinion as to 
whether any of the Veteran's currently diagnosed lung disorders 
are otherwise related to his active duty service.

Similarly, the May 25, 2010 VA opinion that the Veteran's 
"current COPD is at least as likely as not do [sic] to his 
history of smoking, and less likely due to or a result of any 
illness, injury, disease, or other event as having occurred while 
on active duty service," provided by J.J., M.D. also does not 
indicate that Dr. J.J. is a pulmonologist, as Dr. J.J. is 
identified only as a staff physician.  Moreover, although Dr. 
J.J. provided rationale for the opinion that the Veteran's COPD 
was not due his in-service asbestos exposure, Dr. J.J. did not 
provide any explanation in support of the conclusion that none of 
the Veteran's currently diagnosed lung disorders were otherwise 
related to active duty service.

Last, review of the May 6, 2010 VA examination, the May 6, 2010 
addendum, and the May 25, 2010 VA opinion do not reflect that x-
ray studies were conducted and reviewed by a designated "B-
reader" radiologist (i.e., one certified by examination to read 
and grade asbestos films) or that a "B-reader's" report was 
included in the claims file, as directed by the April 2010 Board 
remand.  Although the VA examinations and opinions indicate that 
they were based on review of a May 5, 2010 CT scan, May 6, 2010 
PFT's, and May 2008 x-rays, review of those reports do not show 
that they were conducted by a "B-reader" radiologist; nor do 
they include a copy of a "B-reader's" report.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
For the foregoing reasons, the Board concludes directive 
contained within the April 2010 Board remand have not been 
complied with.  Accordingly, the Veteran's claim must be remanded 
for such compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo a comprehensive VA 
examination, conducted by a pulmonologist, to 
determine the nature and etiology of any lung 
disorder found.  The entire claims file and a 
copy of this remand must be made available to 
and reviewed by the pulmonologist in 
conjunction with the examination.  The VA 
examination report must indicate the 
credentials of the VA examiner conducting the 
examination, and must state that he or she is 
a pulmonologist.  The examination report must 
also reflect that the Veteran's entire claims 
file was reviewed.

All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed, which 
must include appropriate x-ray and other 
radiographic studies reviewed by a designated 
"B-reader" radiologist (i.e., one certified 
by examination to read and grade asbestos 
films).  A copy of the "B-reader's" report 
must be included in the claims file, and must 
identify the author as a "B-reader" 
radiologist.

The pulmonologist must review all of the 
evidence of record, to include the Veteran's 
service treatment records and all lay 
statements in the claims file.  After a 
thorough review of the entire evidence of 
record, including all reports generated by 
the "B-reader" radiologist, the examiner 
must render an opinion as to whether any of 
the Veteran's currently diagnosed lung 
disorders were incurred in or are directly 
related to the Veteran's active military 
service.  The pulmonolgist must also opine 
whether any of the Veteran's current lung 
disorders are related to his exposure to 
asbestos and/or chemicals during active duty 
service.

A complete rationale for all opinions 
expressed must be provided, and must include 
citation to specific medical documents in the 
claims file as well as supporting clinical 
findings.  If the pulmonologist cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the pulmonologist must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained and associated 
with the Veteran's claims file that shows 
that notice scheduling the examination was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If the benefit sought on appeal remains 
denied, a Supplemental Statement of the Case 
must be provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_______________________________
DAVID L. WIGHT
Veterans Law Judge, Board of 
Veterans' Appeals

_______________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board 
of Veterans' Appeals




___________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


